Exhibit 10.1
EXCHANGE AGREEMENT
This Exchange Agreement (this “ Agreement”) is entered into by and between
Diodes Incorporated (the “ Company”) and Acqua Wellington Opportunity, Ltd (“
Holder” and, collectively with the Company, the “ Parties”), effective as of
June 9, 2009. The Company and Holder hereby agree, covenant, represent and
warrant as follows:
Article I. The Exchange
Section 1.01 Exchange of Shares for Notes.
     The Company will issue 852,272 shares (the “ Shares”) of the Company’s
common stock, par value $0.66 2/3 per share, CUSIP 254543101 (the “ Common
Stock”) in exchange for $15,000,000 aggregate principal amount of the Company’s
outstanding 2.25% Convertible Senior Notes Due 2026, CUSIP 254543AA9 (the “
Notes”) held by Holder (the “ Exchange”) in the form of beneficial interests in
a global note held by the Depository Trust Company (“ DTC”).
Section 1.02 Delivery of Notes.
     Upon the third trading day following the date of this Agreement (the
“Closing”), Holder shall electronically transfer the Notes to an account at DTC
identified by the Company as participant account number 2145.
Section 1.03 Issuance of Shares.
On Closing the Company shall deliver:
The Shares through DTC to the account identified below:
Bank of New York, New York
DTC 0901
A/C Investec Bank (UK) Ltd Irish Branch
A/C No. 179845
Agent Bank ID 26500
Institutional ID 26662
For further credit to: Acqua Wellington Opportunity, Ltd.
Contact: Sandra Kenny 011 353 1 421 0019
Section 1.04 Payment of Interest.
     The Company and Holder agree that, except as expressly provided in this
Section 1.04, the issuance of Shares in the Exchange constitutes satisfaction in
full of any and all amounts (including without limitation principal, interest
and any other fees) owed by the Company to Holder in connection with the Notes.
On Closing, the Company shall deliver to Holder $66,562.50 in cash representing
all accrued but unpaid interest on the Notes by wire transfer to the account
identified below:
Bank: Wachovia Bank, N.A.
11 Penn Plaza, 4th Floor
New York, NY
ABA No.: 026005092
Account No.: 2000193009107
Acct Name: Investec Bank (UK) Ltd Irish Branch
Further Credit: Acqua Wellington Opportunity Ltd.
Account: 02BE201879401
Article II. Representations and Warranties
Section 2.01 Registration.
     The Parties each hereby acknowledge that, subject to the accuracy of the
representations of the other Party in this Agreement, the Shares are being
issued without registration under the Securities Act of 1933, as amended (the “
Securities Act”), in reliance upon Section 3(a)(9) thereof.

 



--------------------------------------------------------------------------------



 



Section 2.02 Company Representations.
     The Company hereby represents as follows:
     (i) This Agreement has been duly and validly authorized, executed and
delivered by the Company and shall constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
     (ii) The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the Exchange contemplated
hereby will not (i) result in a violation of the certificate of incorporation or
bylaws of the Company, (ii) violate any material agreement to which the Company
is a party or by which the Company or any of its property or assets is bound, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Company,
except for such violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
assets, properties or condition (financial or otherwise) of the Company or on
the ability of the Company to perform its obligations hereunder.
     (iii) The execution, delivery and performance by the Company of this
Agreement and the consummation of the Exchange contemplated hereby require no
order, license, consent, authorization or approval of, or exemption by, or
action by or in respect of, or notice to, or filing or registration with, any
governmental body, agency or official on the part of the Company.
     (iv) The Shares will be, when issued in accordance with this Agreement,
duly issued, fully-paid, non-assessable and freely transferable under the
Securities Act.
     (v) Upon issuance thereof in accordance with the terms of this Agreement,
the Shares shall not constitute “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act, any certificate(s) representing the
Shares shall not bear any restrictive legend, and no “stop transfer” or similar
order shall be maintained against the Shares with the Company’s transfer agent.
     (vi) The Company has not paid and will not pay any commission or similar
remuneration to any person in connection with the solicitation or effectuation
of the Exchange.
     (vii) The Company has not engaged any broker, finder or other entity acting
under the authority of the Company or any of its affiliates that is entitled to
any commission or other fee in connection with the Exchange.
     (viii) The Company has not provided to Holder any material information that
has not been publicly disclosed concerning the Company, its subsidiaries and
affiliates, including, but not limited to, the general business, plans and
prospects of the Company, its subsidiaries and affiliates as well as possible
future financings and other transactions or changes in the Company’s capital
structure (the “Material Non-Public Information”) nor any other information
which, according to applicable law, rule or regulation, should have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. The
Company acknowledges that Holder has not requested to be provided with any
Material Non-Public Information or any such other information referred to in the
immediately preceding sentence.
Section 2.03 Holder Representations.
     Holder hereby represents as follows:
     (i) It is the sole legal and beneficial owner of the Notes to be exchanged
by Holder hereunder and the delivery of the Notes in accordance with this
Agreement will transfer ownership of the Notes to the Company free and clear of
any liens, claims, interests, charges or other encumbrances.
     (ii) It has not previously sold, assigned, conveyed, transferred or
otherwise disposed of, in whole or in part, the Notes to be exchanged by Holder
hereunder, nor has Holder entered into any agreement to sell, assign, convey,
transfer or otherwise dispose of, in whole or in part, such Notes.
     (iii) This Agreement has been duly and validly authorized, executed and
delivered by Holder and shall constitute the legal, valid and binding obligation
of Holder enforceable against Holder in accordance with its terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
     (iv) The execution, delivery and performance by Holder of this Agreement
and the consummation by Holder of the Exchange contemplated hereby will not
(i) result in a violation of the organizational documents of Holder or
(ii) result in a violation of

 



--------------------------------------------------------------------------------



 



any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to Holder, except for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Holder to perform its obligations hereunder.
     (v) The execution, delivery and performance by Holder of this Agreement and
the consummation of the Exchange contemplated hereby require no order, license,
consent, authorization or approval of, or exemption by, or action by or in
respect of, or notice to, or filing or registration with, any governmental body,
agency or official on the part of Holder.
     (vi) Holder, together with its affiliates, (i) immediately after giving
effect to the Exchange and the issuance of the Shares, will not beneficially own
in excess of 9.99% of the number of shares of Common Stock outstanding, and
(ii) has not and will not have beneficially owned in excess of 9.99% of the
number of shares of Common Stock outstanding at any time during the ninety
(90) day period ending on the date of the Closing. For purposes of the foregoing
sentence, beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934.
     (vii) The Notes do not constitute “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act.
     (viii) Holder has not engaged any broker, finder or other entity acting
under the authority of Holder or any of its affiliates that is entitled to any
commission or other fee in connection with the Exchange.
     (ix) Holder has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in, and to make an informed
investment decision with respect to, the Exchange and receipt of the Shares, and
Holder acknowledges that (i) the Company makes no representation regarding the
value of the Notes or the Shares and (ii) Holder has independently and without
reliance upon the Company made its own analysis and decision to enter into the
Exchange and exchange the Notes for the Shares.
     (x) Holder acquired the Notes as principal and not for the account of any
other person.
Section 2.04 Conditions to Parties’ Obligations.
     The obligations of each Party hereunder at the Closing are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the sole benefit of such Party and may be waived by such Party at any
time in its sole discretion by providing the other Party with prior written
notice thereof:
     (i) The other Party shall have executed this Agreement and delivered the
same to such Party.
     (ii) The representations and warranties of the other Party in this
Agreement shall be true and correct as of the date when made and as of the date
of the Closing as though made at that time.
Article III. Miscellaneous
Section 3.01 Governing Law.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to the principles of
conflicts of law whether of the State of New York or any other jurisdiction.
Each Party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each Party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
Party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
Section 3.02 Notices.
     All communications in connection with this Agreement shall be in writing
and shall be mailed by first class mail, postage prepaid, or delivered by
courier, personal delivery or confirmed facsimile transmission.

 



--------------------------------------------------------------------------------



 



     Communications to the Company may be made to the following address,
telephone and facsimile:

      Name:   Diodes Incorporated   Attention:   Rick F. Yeh   Address:   15660
N. Dallas Parkway
Suite 850
Dallas, TX, 75248, USA   Telephone:        972 385 2829   Facsimile:   805 381
3841

     Communications to the Holder may be made to the following address,
telephone and facsimile:

      Name:   Tamara Singh       Address:   Folio House, Walter James Francis
Drive
P.O. Box 800, Road Town, Tortola
British Virgin Islands, VG 1110       Telephone:        284 494 7065      
Facsimile:   284 494 8356

Section 3.03 Amendment and Waiver.
     This Agreement may be amended and the observance of any term of this
Agreement may be waived, provided that such amendment or waiver is made in
writing and signed by both Parties.
Section 3.04 Severability.
     In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
Section 3.05 Entire Agreement.
     This Agreement constitutes the entire agreement among the parties
pertaining to the exchange of securities as contemplated herein and supersedes
the Parties’ prior agreements, understandings, negotiations and discussions,
whether oral or written, on such matters.
Section 3.06 Fees and Expenses.
     Except as otherwise set forth in this Agreement, each Party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the date first written above.

          COMPANY: DIODES INCORPORATED
      By:   /s/ Richard D. White         Richard D. White      Title:   Chief
Financial Officer, Secretary and Treasurer       
  HOLDER: ACQUA WELLINGTON OPPORTUNITY, LTD
      By:   /s/ Deirdre M. McCoy         Deirdre M. McCoy      Title:  
Corporate Secretary       

 